Citation Nr: 1544330	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  14-02 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a finding of eligibility for educational assistance benefit under 38 U.S.C.A. § Chapter 33 (Post-9/11 GI Bill). 

2. Entitlement to service connection for sleep apnea. 

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder with psychosis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from October 2002 to April 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 administrative decision by the Muskogee, Oklahoma, Education Center of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefit sought.  The Veteran submitted a notice of disagreement in October 2013; a statement of the case was issued in November 2013; and a VA Form 9 was submitted in December 2013.

The Veteran testified before the undersigned Veterans Law Judge in July 2015; a transcript of that proceeding has been associated with the electronic claims file. 

The issues of entitlement to service connection for sleep apnea and entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder with psychosis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served on active duty more than 30 continuous days from October 2002 to April 2003 and received a discharge of under honorable conditions.

2.  The Veteran was discharged from service due to a service-connected disability. 


CONCLUSION OF LAW

The criteria for eligibility for VA educational assistance benefits under the Post-9/11 GI Bill have been met.  38 U.S.C.A. § 3311 (West 2014); 38 C.F.R. § 21.9520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks basic eligibility for educational assistance under the Post-9/11 GI Bill.  

VA regulations provide that an individual may establish eligibility for educational assistance under the Post-9/11 GI Bill based on active duty service after September 10, 2001, if he satisfies certain requirements.  One of those requirements is that the individual serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability. 38 C.F.R. § 21.9520(b) (2015).  It is this provision under which the Veteran establishes eligibility, as follows.

A review of the Veteran's DD-214, Certificate of Release or Discharge from Active Duty, shows that the Veteran served on active duty from October 2002 to April 2003 and was discharged under honorable conditions (general discharge).  As such, he not only meets the requisite minimum 30 continuous days of service but also satisfies the requirement that his discharge be characterized as other than dishonorable.  Moreover, there is sufficient evidence to show that his service discharge was the result of a service-connected disability.

In an August 2003 rating decision, the RO awarded the Veteran service connection for migraines, assigning a noncompensable rating and an effective date of April 26, 2003 (the first day after his date of separation).  In a contemporaneous VA neurological examination report, the examiner noted that the Veteran had twice-weekly, unilateral migraine headaches lasting 3 to 15 hours with associated nausea, vomiting, photophobia, and phonophobia, during and subsequent to his military service.  The RO found that the condition preexisted service and was permanently worsened in service.  

Significantly, service treatment records reflect that the Veteran was treated on an ongoing basis for migraine headaches.  In a January 2003 Report of Medical History (conducted for "suitability" purposes), the Veteran endorsed "bad, painful headaches," occurring at least twice a week and lasting overnight.  A January 2003 Chronological Record of Medical Care reflects complaints of an unrelenting headache.  A February 2003 Chronological Record of Medical Care indicated that the Veteran had been experiencing migraine headaches for the past 4 months.  The assessment was unresolved headaches; an entry level medical separation (ELMS) was recommended.  A February 2003 Chronological Record of Medical Care reflects that the Veteran was being evaluated for an EMLS for a diagnosis of headaches.  The treatment record noted that the headache condition was "not correctable to meet Navy standards."  A March 2003 Chronological Record of Medical Care showed that the Veteran presented for a separation review ("awaiting 30 days for separation").  A contemporaneous "Administrative Remarks" memorandum shows that the Veteran was being retained for Naval service, despite having been diagnosed with headaches, and that he was being afforded the opportunity to "overcome this deficiency."  An April 2003 Chronological Record of Medical Care reflects that the Veteran presented for a separation evaluation follow-up; the assessment was chronic headaches.  Thereafter, personnel records show the Veteran's "condition" was not expected to improve and an Administrative separation was recommended.   

The Board acknowledges that the actual "narrative reason for separation" on the Veteran's DD-214 is "condition, not a disability."  In other words, the service department has not explicitly determined that the Veteran was discharged from active duty due to a "disability," much less a service-connected disability.  
Thus, the question arises as to whether VA has the authority to determine if the Veteran's discharge was due to a service-connected disability, even though it was not specifically recognized as such by the service department at that time.  The pertinent statute, 38 U.S.C.A. § 3311(b), and its implementing regulation, 38 C.F.R. § 21.9520(b), both require that the discharge be due to a service-connected disability.  However, neither provision explicitly mandates that the determination that the Veteran's discharge was due to a service-connected disability be made by the service department.  Moreover, VA has jurisdictional authority to determine the eligibility requirements for applicants seeking benefits under its own entitlement programs.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §3.303 (2015). In that regard, it is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case, and when after careful consideration of all procurable and assembled data a reasonable doubt arises, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 3.102 (2015).  The Board has been mindful of these points in deciding the instant claim.

In summary, the evidence shows that the Veteran served on active duty from October 2002 to April 2003 (i.e., for more than 30 continuous days) and that he was consistently treated for migraine headaches therein.  Service treatment records confirm that he was recommended for an entry level medical separation due to headaches.  The "separation authority " listed on the DD-214 was MILPERSMAN 1910-120, which stands for "Separation by Reason of Convenience of the Government-Physical or Mental Conditions."  Notably, he was not assessed with a mental condition in-service and the only chronic physical disability noted in-service was migraine headaches.  Finally, service connection is in effect for a migraine headache disability, effective the first day following his discharge from service.  

Based on the foregoing, the Board finds that the Veteran had at least 30 days continuous active service characterized as other than dishonorable, and that he was discharged due to a service-connected migraine headache disability.  38 U.S.C. § 3311(b); 38 C.F.R. 21.9520(b).  Accordingly, basic eligibility for Post-9/11 GI Bill education benefits is warranted.




ORDER

Basic eligibility for VA educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is granted.


REMAND

Regarding the claims of service connection for a sleep apnea and an acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder with psychosis, the Veteran has submitted a Notice of Disagreement, dated in May 2015, with the October 2014 rating decision.  To date, it is not shown that the Veteran has received a Statement of the Case related to these issues; therefore, these claims must be remanded for compliance with Manlincon v. West. See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

The Veteran must be provided a Statement of the Case (SOC) on the issues of entitlement to service connection for a sleep apnea and an acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder with psychosis.  If and only if, the Veteran files a timely substantive appeal should these issues be returned to the Board. See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App. 238.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


